        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 1 of 30




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.

                COALITION PLAINTIFFS’ STATUS REPORT

      In anticipation of the Status Conference scheduled for Tuesday, August 27,

2019, the Coalition Plaintiffs bring to the Court’s attention the filing with the

Secretary of State by the Coalition Plaintiffs, and over 2,300 other petitioners, of a

request for reexamination of the Dominion system. In addition, the Coalition

Plaintiffs note that they are in the process of conferring with the other parties as to

two aspects of the Court’s Order (Doc. 579), which discussions may result in a

joint or unilateral request for clarification of the Order.


      A. Request for Reexamination

      On August 19, 2019, approximately 1,450 registered Georgia voters

(including each of the Coalition Plaintiffs) filed a formal Request for

Reexamination of the Dominion BMD Voting System with Georgia Secretary of
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 2 of 30




State Brad Raffensperger. (With supplements, now with 2,300 signatures, is

attached hereto as Exhibit A). Pursuant to O.C.G.A. § 21-2-379.24, the Secretary

must reexamine the Dominion BMD Voting System before it can be properly used

in Georgia elections. Additionally, it is Coalition Plaintiffs’ position that the

system, once thoroughly examined, cannot meet the mandatory State Certification

Rules as stated in the attached petition.

      The reexamination has not begun and petitioners are awaiting a

determination by the Secretary as to whether he will require the 2,300 petitioners

to personally pay for the reexamination.

      B. GEMS Use in 2020

      The Court’s August 15, 2019 Order directs the State Defendants to “refrain

from the use of the GEMS/DRE system in conducting elections after 2019,” (Doc.

579 at 148), and to develop a contingency plan using hand-marked paper ballots in

coordination with scanners and other equipment available through the State’s

contract with Dominion. (Id.). The Court’s Order also anticipates that the State

Defendants will start this contingency planning with pilot elections in November

2019 using hand-marked paper ballots “along with optical ballot scanners and

voter-verifiable, auditable ballot records.”




                                            2
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 3 of 30




      The Coalition Plaintiffs’ request for clarification with respect to this aspect

of the Court’s order arises out of the likelihood of numerous January, February

and March elections prior to the planned statewide implementation of the

Dominion system in late March 2020, and the significant risk that the Dominion

system (ballot building, scanners, etc.) will not be ready to be deployed in time to

be used with hand-marked paper ballots for a pilot in November 2019 or ahead of

schedule to accommodate special elections arising in the first quarter 2020. The

inability to use the Dominion system could arise 1) because these components of

Dominion’s systems have not been properly certified, or 2) because first quarter

2020 special elections will occur before implementation of the system, or 3) simply

because of implementation delays in an already “tight” schedule.


      There is no question that, after 2019, hand-marked paper ballots must be

used instead of the old DRE machines. The question is whether, if the components

of the Dominion system that would support hand-marked paper ballots (election

management system, scanners, etc.) are not ready to be deployed, whether to

support the use of hand-marked paper ballots, the State Defendants are authorized

to use the GEMS system for ballot building and the AccuVote Scanners, which

combination will permit auditable elections. The Coalition Plaintiffs believe such

a solution to be the most practical low risk solution for secure first quarter 2020

                                          3
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 4 of 30




elections, provided, however, that there be mandatory pre-certification audits of

election results.


      Coalition Plaintiffs are in the process of discussing this issue with the other

parties, but wanted to bring this issue to the Court’s attention in connection with

the Tuesday, August 27, 2019 status conference.


      C. Electronic Pollbooks

      The Court’s Order requires the State Defendants to develop a plan for

implementation no later than January 3, 2020 addressing procedures to be

undertaken to address errors and discrepancies in the “voter registration database

that may cause eligible voters to (i) not appear as eligible voters in the electronic

pollbooks….” and other errors. (Doc. 579 at 149). Though this may be implicit in

the Court’s Order, the State Defendant’s plan should address not only errors in the

voter registration database, but also data errors and software defects in the

electronic pollbooks themselves. The “glitch” described by Richard Barron at the

hearing, for example, was a defect in the electronic pollbook software and voter

data, not the voter registration database. (See Plaintiffs Exhibit 16 at 4 (Fulton

County’s Interrogatory Response explaining instances in which “‘Precinct Detail’

tab in the Express Poll displays an incorrect precinct”). Coalition Plaintiffs believe



                                           4
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 5 of 30




that the plan described in paragraph 1 of the Court’s Order, page 149, should

address errors and discrepancies in the voter registration database and the

electronic pollbooks and related software.


      Coalition Plaintiffs are in the process of confirming with the State

Defendants that this is their understanding as well and, based on that discussion,

will be making an appropriate filing with the Court.


      Respectfully submitted this 26th day of August, 2019.

/s/ Bruce P. Brown                            /s/ Robert A. McGuire, III
Bruce P. Brown                                Robert A. McGuire, III
Georgia Bar No. 064460                        Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                          (ECF No. 125)
1123 Zonolite Rd. NE                          ROBERT MCGUIRE LAW FIRM
Suite 6                                       113 Cherry St. #86685
Atlanta, Georgia 30306                        Seattle, Washington 98104-2205
(404) 881-0700                                (253) 267-8530
                    Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

                  Counsel for William Digges III, Laura Digges,
                        Ricardo Davis & Megan Missett


                                          5
      Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 6 of 30




/s/ John Powers
John Powers
David Brody
Lawyers’ Committee for Civil Rights
Under Law
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8300
                       Counsel for Coalition Plaintiffs




                                      6
       Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 7 of 30




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ Bruce P. Brown
                                            Bruce P. Brown




                                        7
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 8 of 30




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on August 26, 2019, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ Bruce P. Brown
                                               Bruce P. Brown




                                           8
Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 9 of 30




                                                                 E
                                                                 X
                                                                 H
                                                                  I
                                                                 B
                                                                  I
                                                                 T


                                                                 A
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 10 of 30



August 19, 2019


The Honorable Brad Raffensperger
Georgia Secretary of State
214 State Capitol
Atlanta, GA 30334

Attn: Ryan Germany
rgermany@sos.ga.gov

Kevin Rayburn
krayburn@sos.ga.gov


Dear Secretary Raffensperger,

Pursuant to O.C.G.A. § 21-2-379.24, the undersigned electors of the State of Georgia,
hereby request a reexamination of the Dominion Voting System (EAC Certification
Number DVS-DemSuite5.5-A) (“Dominion System”), consisting of the Democracy Suite
5.5-A Election Management System Version 5.5.12.1, EMS Adjudication Version 5.5.8.1,
ImageCast X Prime (ICX BMD) Ballot Marking Device Version 5.5.10.30, ImageCast
Precinct (ICP) Scanning Device Version 5.5.3-0002, and ImageCast Central (ICC)
Scanning Device Version 5.5.3-0002. We ask that the Dominion Electronic Pollbooks,
part of the integrated voting system, be included in the reexamination, including
rigorous tests of integrated functioning with the BMD units to assure accuracy in
electronic ballot issuance. Electronic Pollbooks were excluded from your August 9, 2019
certification.

It appears that no Certification Agent was designated by your office for the performance
of the required steps in the evaluation of a new voting system prior to the certification
on August 9, 2019, as required by Georgia Election Code. In this requested
reexamination, a qualified Certification Agent should be designated and caused to
undertake the mandated evaluations and issue the report required by the Election Code
to form the basis for your decision on certification.

We enclose well in excess of the required ten (10) signatures of duly registered Georgia
electors who seek this reexamination. The undersigned voters hereby notify you that
your certification of the Dominion System does not meet the requirements of Georgia
Voting System Certification Rule 590-8-1-.01, and fails to comply with the Georgia
Election Code. Therefore an immediate withdrawal of the August 9, 2019 certification is
required and a legally compliant reexamination of the system is needed.

Pursuant to O.C.G.A. § 21-2-379.24(a), “The Secretary of State shall publish and
maintain on his or her website the cost of such examination or reexamination.”
However, no such information has been located on the Secretary’s website. Given that
the issues of security and integrity of the new voting system is a matter of great public
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 11 of 30



interest, and that the initial certification appears to have not been conducted in
accordance with Georgia Election Code, we ask that any fee for the reexamination be
waived. The specific requests made by the undersigned electors require only de minimis
expenditures for reexamaination and generally relate to required examination activities
not undertaken in the orginal examination. Further, the original examination and
certification was deficient. Voters should not be charged fees for the correction of
deficiencies in the original examination. In the event that said fees are not waived, we
ask that the signers of the petition be notified of the estimated fees expeditiously before
undertaking the reexamination process. We do not authorize reexamination prior to an
agreement on the amount of fees to be charged, although any such fees should be
waived.

We have attached a partial list of deficiencies in the Dominion System which require
attention during reexamination (Exhibit A). We respectfully request that the Secretary
of State immediately reexamine the system, including designating a Certification Agent
and causing the Certification Agent to issue a report relating to the system’s security and
compliance with the Georgia Election Code as required by 590-8-1-.01(d)7. We request
that this reexamination be conducted immediately given the pending purchase of the
system. The system should not be purchased, leased or used in pilot elections until the
reexamination is satisfactorily completed in compliance with the Election Code.

Signatures of over 1,450 Georgia voters from 100 counties seeking this reexamination
are attached. (Exhibit B). Your points of contact for this action will be Cam Ashling of
Georgia Advancing Progress PAC and me on behalf of Coalition for Good Governance.
Our contact information is included below.

Respectfully submitted,


Marilyn Marks
Executive Director
Coalition for Good Governance
(on behalf of its Georgia members)
Marilyn@USCGG.org
794 292-9802

Cam Ashling
Chair
Georgia Advancing Progress PAC
(on behalf of its members)
P.O. Box 19145
Atlanta, GA 31126
gappacinc@gmail.com
       Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 12 of 30




Ryan Graham, Chair
Libertarian Party of Georgia
Ryan.Graham@lpgeorgia.com


Susan Greenhalgh
Vice President of Policy and Programs
National Election Defense Coalition
(Consultant to Georgia voter signatories)
susan@electiondefense.org


Ricardo Davis
Chairman
The Constitution Party of Georgia
ricardodavis@gaconstitutionparty.org


Organizing Georgia Voters

Jeanne Dufort
Madison, GA

Isabel Hidalgo
Atlanta, GA

Rhonda J. Martin
Atlanta, GA

Megan Missett
Atlanta, GA

Aileen Nakamura
Atlanta, GA
 Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 13 of 30




                         Petition Pages

        Over 1,450 signatures by duly registered electors
                     in the State of Georgia


                   From the 100 counties of:

 Baldwin                     Floyd                     Murray
  Banks                    Forsyth                   Muscogee
 Barrow                    Franklin                    Newton
  Bartow                    Fulton                     Oconee
 Ben Hill                   Gilmer                   Oglethorpe
   Bibb                      Glynn                    Paulding
 Bleckley                  Gordon                       Peach
 Brantley                    Grady                     Pickens
  Brooks                    Greene                      Pierce
  Bryan                   Gwinnett                       Pike
 Bulloch                 Habersham                       Polk
   Butts                      Hall                     Putnam
 Camden                   Hampton                      Rabun
  Carroll                  Hancock                   Richmond
 Catoosa                  Haralson                    Rockdale
Chatham                     Harris                    Spalding
Cherokee                     Hart                     Stephens
  Clarke                     Henry                     Sumter
 Clayton                 Hillsborough                    Tift
   Cobb                    Houston                    Thomas
Columbia                   Jackson                    Toombs
  Coweta                    Jasper                     Towns
Crawford                   Laurens                      Troup
   Dade                       Lee                       Union
 Dawson                     Liberty                     Upson
  Dekalb                   Lowndes                     Walker
Dougherty                 Lumpkin                      Walton
 Douglas                 Macon-Bibb                  Washington
  Echols                   Madison                      White
Effingham                 McDuffie                    Whitfied
  Elbert                  McIntosh                     Wilkes
 Emanuel                 Meriwether                    Worth
  Fannin                   Monroe
  Fayette                  Morgan
       Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 14 of 30



Exhibit A

Dominion Voting System Deficiencies Requiring Reexamination

We seek reexamination of the Dominion Voting System given its numerous deficiencies
and the deficiencies in the certification process including, but not limited to:


1. Deficient Certification Process and Testing Employed

Georgia Election Code Rule 590-8-1-.01, “Certification of Voting Systems,” specifies the
rules and procedures by which voting systems may be certified in Georgia. However, the
process by which the Dominion System was certified on August 9, 2019 failed to comply
with these rules:

      a. Certification Agent Was Not Designated and No Report Was Issued
         Prior to Certification

Georgia Election Code Rule 590-8-1-.01(d), “Procedures,” provides:

      Qualification tests shall be performed to evaluate the degree to
      which a system complies with the requirements of the Voting Systems
      Standards issued by the Election Assistance Commission (EAC).
      Whenever possible, Qualification tests shall be conducted by
      Independent Test Agencies (ITA) certified by the EAC (Emphasis added)…

      Certification tests shall be performed to certify that the voting system
      complies with the Georgia Election Code, the Rules of the Georgia
      State Election Board, and the Rules of the Secretary of State. A
      Georgia Certification Agent designated by the Secretary of State shall
      conduct certification tests (Emphasis added).

Rule 590-8-1-.01(d)4 requires:

      The Georgia Certification Agent shall conduct a preliminary analysis of the
      Technical Data Package and prepare an Evaluation Proposal (Emphasis
      added).

Rule 590-8-1-.01(d)4(iii) states that Evaluation Proposal must contain a “Description of
the activities required to complete that portion of the evaluation which is to be
performed by the Georgia Certification Agent.”

Rule 590-8-1-.01(d)6 adds:

      After any required ITA [Independent Test Agency] tests have been successfully
      completed, the Georgia Certification Agent shall conduct the tests
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 15 of 30



       described in the Evaluation Proposal and submit a report of the
       findings to the Secretary of State (Emphasis added).

Finally, Rule 590-8-1-.01(d)7 states:

       Based on the information contained in the report from the Georgia
       Certification Agent, and any other information in her possession, the Secretary
       of State shall determine whether the proposed voting system shall be certified for
       use in the State of Georgia and so notify the vendor (Emphasis added).

It appears that the operational functional testing performed by testing lab Pro V&V of
Alabama was a “Qualification” test, but was not reviewed by a Certification Agent who
then should have completed the certification testing in order to submit a
Certification Agent’s report for purposes of creating a basis for your decision to certify. It
appears that Secretary Raffensperger did not designate a Certification Agent as required
to conduct a “preliminary analysis of the Technical Data Package and prepare an
Evaluation Proposal”, and “conduct the tests described in the Evaluation Proposal and
submit a report of the findings to the Secretary of State.” An Open Records Request for
certification documentation for the Dominion System only produced the Dominion
System Pro V+V Georgia Certification Testing Report and the August 9, 2019 Dominion
System Certification. No Certification Agent Report or reference to designated
Certification Agent was located. Such a report is legally required as the basis for system
certification.

The Certification of the Dominion System by Secretary Raffensperger appears to fail to
comply with the requirement to designate a Certification Agent to conduct the
certification test and rely on that Agent’s report for the certification decision.

       b. Incorrect Technical Testing Standards Used for Certification

According to the Dominion System Pro V+V Georgia Certification Testing Report, the
Dominion System was tested under the Election Assistance Commission (“EAC”)’s
Voluntary Voting Systems Guidelines 1.0 2005 standards (“VVSG 1.0”). This violates Rule
590-8-1-.01(d) of the Georgia Election Code requiring testing to and compliance with
“Voting System Standards,” which is the EAC 2002 standard. These standards are not
the same and can be incompatible on some technical issues.

The Rule requiring 2002 standards certification cannot simply be re-interpreted to refer
to VVSG 1.o. Indeed, if the Rule was interpreted to require the most recent EAC standard,
this would require the EAC 2015 standards VVSG 1.1, to which no available voting
system has been certified. This discrepancy must be reconciled. Either Secretary of
State rule-making processes should update the standard required or a different system
must be selected.

       c. Failure to Certify Electronic Pollbooks
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 16 of 30



The August 9, 2019 Dominion System Certification makes no reference to electronic
pollbook certification. Chris Harvey, the State Elections Director, has testified that
Georgia includes the electronic pollbooks as a component of the state’s voting system.
Indeed, it is an integrated component of the voting system that determines the accuracy
of the electronic ballot a voter is issued. As such, the pollbooks selected for purchase
should be certified under the Georgia certification standards of the Georgia Election Code
prior to its purchase and use.

       d. Certification Failed to Include Testing for Safety (Security)

O.C.G.A. § 21-2-379.24(d) provides:

       The Secretary of State shall thereupon examine or reexamine such device and shall
       make and file in his or her office a report, attested by his or her signature and the
       seal of his or her office, stating whether, in his or her opinion, the kind of device so
       examined can be safely and accurately used by electors at primaries and
       elections as provided in this chapter (Emphasis added).

It appears the Qualification testing of the Dominion System was one in which “all system
functions, which are essential to the conduct of an election in the State of Georgia, were
evaluated.”1 While the functionality of the components of the Dominion System may have
been tested, it is a glaring omission that the safety of the system, particularly in
regards to cybersecurity and the integrity of votes cast has yet to be tested by Georgia.

According to virtually every qualified expert in the field, BMDs are vulnerable to
undetected error or attack 2, and it is unclear whether Georgia’s voting systems are
held to any set security standards. Other states are active in their fight against hackers
and malware – Pennsylvania, for instance, has adopted a 30-page “PA Voting System
Security Standard”3 by which to evaluate voting systems.

The reexamination considering the safety (security) of the system should address the
Dominion System’s known vulnerabilities such as those announced by the cybersecurity
expert organizers of the Voting Village at DEFCON recently: 4

       -The Dominion Imagecast Precinct runs an application which
       already has 20 documented medium to high level vulnerabilities--
       including the ability to allow remote attackers to implement a DNS
       attack.


1 Dominion System Pro V+V Georgia Certification Testing Report, p.3-4:
https://sos.ga.gov/admin/uploads/Dominion_Test_Cert_Report.pdf
2 Appel, DeMillo, Stark paper: https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3375755

NAS report: https://www.nap.edu/catalog/25120/securing-the-vote-protecting-american-democracy
Michael Shamos' testimony: https://www.youtube.com/watch?v=iSkMmqwsHKE
3https://www.dos.pa.gov/VotingElections/Documents/Voting%20Systems/Directives/Conduct%20Direc

tive%20Att%20E%20-%20PA%20Voting%20System%20Security%20Standard%20v06122018.pdf
4 https://twitter.com/VotingVillageDC/status/1160663776884154369?s=20
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 17 of 30



      -The Dominion lmagecast Precinct has an exposed flash card containing an
      .xml file that if manipulated would allow for scanned votes to be redirected
      to a different candidate.
2. Barcode Votes are Unverifiable by the Voter

The ImageCast X BMD converts the voter’s selections on the screen to a barcode which is
printed on the printed vote record and then fed into the scanner by the voter. Although
the printed vote record also includes human-readable information that is supposed to
show the votes cast by the voter, it is the barcode (not readable by the voter) that is read
and counted by the scanner and is the basis for the ultimate tabulation of the votes.

It should go without saying that requiring a voter to cast votes recorded in the form of a
barcode that she cannot read, interpret or verify directly undermines the State’s decision
to adopt a voting system that includes a verifiable ballot. The Dominion System violates
these specific provisions of the Georgia Election Code:

       O.C.G.A. §21-2-2(7.1):
       'Electronic ballot marker' means an electronic device that does not compute or
       retain votes; may integrate components such as a ballot scanner, printer, touch
       screen monitor, audio output, and a navigational keypad; and uses electronic
       technology to independently and privately mark a paper ballot at the direction of
       an elector, interpret ballot selections, communicate such interpretation for elector
       verification, and print an elector verifiable paper ballot (emphasis added).

       a. Tabulated Vote Records Are Not “elector verifiable” or “readable by
          the elector”

The barcoded symbols printed on the “paper ballot” and counted by the scanner are not,
of course, “elector verifiable,” violating the Georgia Election Code. Though the system also
prints what is designed to be a human readable recapitulation of the voter’s selections,
that information does not constitute the “ballot” or “vote” that can be counted by the
Dominion System; it is the barcode that the scanners are programmed to read to create
the vote tallies. The voter, however, has no way of knowing what vote selections are
embedded in the encrypted barcode. The barcode may be coded incorrectly or coded
correctly on the touchscreen and then miscoded (by programming error, bug, malicious
attack, etc.) either on the barcode or at the scanner where the ballot is cast.

       b. Dominion System Barcodes Cannot Generate Official Vote Counts

The use of barcodes for tallying runs afoul of O.C.G.A. § 21-2-300(a)(2)
read in conjunction with O.C.G.A. § 21-2-379.22(6) and O.C.G.A. §21-2-379.23(d).
O.C.G.A. § 21-2-300(a)(2) states that the “electronic ballot markers shall produce paper
ballots which are marked with the elector’s choices in a format readable by the elector.”
O.C.G.A. § 21-2-379.22(6) also states that the “electronic ballot markers shall produce
paper ballots which are marked with the elector’s choices in a format readable by the
electors.” O.C. G.A. §21-2-379.23(d) states that “The paper ballot printed by the electronic
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 18 of 30



ballot marker shall constitute the official ballot and shall be used for, and govern the
result in, any recount conducted pursuant to Section 21-2-495 and any audit conducted
pursuant to Section 21-2-498” (emphasis added). A fatal problem with the Dominion
System is that the portion of the ballot that is “readable by the elector” is not the portion
that is machine-tabulated, and by law the barcode is not to govern any result at any stage
of ballot processing, which means that the barcode cannot legally be used to tally the vote
counts. As a result, the Dominion System cannot comply with Georgia’s Election Code.

The Dominion System tabulates barcodes, not human readable votes. But the ballot
marking device statutes adopted as part of HB316 requires that official tallies be produced
by elector-readable ballots and that recounts and audits also be based on ballots readable
by the elector. The Dominion System simply does not tabulate votes in the manner
required by the Georgia Election Code. If the Dominion System is implemented, in order
to comply with the Election Code, manual counts of the voters’ human-readable
selections on the paper record would be required to obtain the vote tallies.
This is an absurd result that must be considered in the reexamination and selection of a
voting system.


3. Results Produced by the Dominion System are Not Auditable

Georgia’s Election Code now requires that election results be audited. However,
the Dominion System does not produce auditable election results. Such non-compliance
with the Election Code should have prohibited the August 9, 2019 Dominion System
certification.

Auditing and voting system experts are in broad agreement that electors are frequently
unable to adequately verify that the machine has printed their intended ballot content,
resulting in the fact that there is no auditable source record.5 Computer science and
election security experts Professors Andrew Appel, Rich DeMillo and Philip Stark have
warned that even if voters notice votes are recorded incorrectly on the ballot summary
card, there is no reliable feedback loop to provide sufficient evidence to address BMDs
that may be recording votes incorrectly. In other words, it is likely that faulty machines
will continue to be used in a polling place without errors being addressed.

Professor Stark, the nation’s premier expert in post-election auditing, has warned
repeatedly that auditing election results generate using primarily BMDs is
“meaningless.”6 His opinion, with the concurrence of the majority of other experts in the
field simply cannot be ignored in favor of wishful thinking.



4. Violation of Secret Ballot Requirements

5 Ballot-Marking Devices (BMDs) Cannot Assure the Will of the Voters:
https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3375755
6 https://coaltionforgoodgovernance.sharefile.com/d-s542437f60e5465f9
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 19 of 30




The Dominion System Scanners Record Data that Violates Georgia’s Secret
Ballot Protections

According to Dominion’s responses to the State of Michigan’s certification process 7, the
scanners used by the Dominion System appear to violate Georgia’s secret ballot laws and
the Georgia Election Code. The Dominion Precinct Scanner records the ballots in
chronological order of scanning with timestamps which are retained on memory cards in
encrypted records. Although the timestamp information may not be exported during
routine report writing, it appears that election insiders or hackers with access to
decrypted data on the cards could replay the scanned ballots in order to connect a voter
with his or her ballot.

The order of voters casting their ballots in the polling place can easily be determined by
poll workers, poll watchers, security video surveillance, other voters, the public observing
the election, public electronic pollbook records, and commercial data collectors. The
order or time merely needs to be matched with the timestamp on the encrypted memory
card to connect the voter and her ballot. This is a significant defect, and a clear violation
of Georgia’s requirement of absolute secrecy in voting.

The Georgia Constitution states: “Elections by the people shall be by secret ballot.” (Ga.
Const. Art. II, § 1, ¶ I). O.C. G.A. § 21-2-70(13) provides that election superintendents
guarantee the secrecy of the ballot. O.C. G.A. 21-2-379.22 (5) requires that ballot marking
devices “Permit voting in absolute secrecy so that no person can see or know any other
elector’s votes.” See also O.C.G.A. § 21-2-365(6) (scanning systems “shall permit voting
in absolute secrecy”). Georgia’s strong legal protections of the secret ballot will not permit
the operation of the Dominion scanner.


5. Accessibility

The scanners used by ImageCast X BMD may violate the Help America Vote Act of 2002
(HAVA), § 301(a), which requires that a voting system shall:

       1.A.i: “permit the voter to verify (in a private and independent manner) the votes
       selected by the voter on the ballot before the ballot is cast and counted.”

       1.A.ii: “provide the voter with the opportunity (in a private and independent
       manner) to change the ballot or correct any error before the ballot is cast and
       counted (including the opportunity to correct the error through the issuance of a
       replacement ballot if the voter was otherwise unable to change the ballot or correct
       any error).”




7https://www.michigan.gov/documents/sos/071B7700117_Dominion_Exhibit_2_to_Sch_A_Tech_Req

_555357_7.pdf (item 28)
       Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 20 of 30



      3.A: “be accessible for individuals with disabilities, including nonvisual
      accessibility for the blind and visually impaired, in a manner that provides the
      same opportunity for access and participation (including privacy and
      independence) as for other voters.”

The Master Technical Evaluation report of the Dominion System shows that the system
was harshly reviewed by its six Georgia evaluators on accessibility evaluations. That
report makes it clear that the Dominion System is not accessible for individuals with
disabilities “in a manner that provides the same opportunity for access and participation
(including privacy and independence) as for other voters.”

Because the Dominion System was only reviewed by evaluators who watched a video
provided by Dominion, and was not reviewed by an accessibility test group, we suggest
that more sophisticated accessibility evaluations be conducted in person by experts to
determine compliance with HAVA and whether the system “permit(s) the voter to verify
(in a private and independent manner) the votes selected by the voter on the ballot before
the ballot is cast and counted.”


6. Certification Denied by the State of Texas

During the reexamination of the Dominion Voting System, we ask that the evaluation
consider the reports on this system by the State of Texas professional examiners who
unanimously rejected the Dominion System in January 2019. The findings are listed in
reports at https://www.sos.texas.gov/elections/laws/jan2019_dominion.shtml. The
testing failures included the complexity of configuration and ballot adjudication services
crashing, as well as poor scanner image quality, frequent errors and paper jamming
problems.

7. Summary

For the above reasons, the Georgia voters listed on Exhibit B and the organizations
supporting       this petition respectfully request your immediate and thorough
reexamination of the Dominion System, including the electronic pollbooks. We request
that in compliance with Rule 590-8-1-.01(d), you designate a Certification Agent to
undertake the duties required by the Rule, including issuing a report on which your
decision on system certification should be based. The Dominion System fails to meets
Georgia’s voting system certification requirements. We urge you to promptly withdraw
its certification and reexamine the system.
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 21 of 30



August 20, 2019


The Honorable Brad Raffensperger
Georgia Secretary of State
214 State Capitol
Atlanta, GA 30334

Attn: Ryan Germany
rgermany@sos.ga.gov

Kevin Rayburn
krayburn@sos.ga.gov

Re: Reexamination Petition Supplemental information


Dear Secretary Raffensperger,

Please accept this as a supplement to yesterday’s Petition to Reexamine the New
Dominion Voting System, and please note the attached article written by Brit
Williams and Merle S. King titled, “Implementing Voting Systems: The Georgia
Method.” Mr. Williams and Mr. King were both members of the Center for Election
Systems at Kennesaw State University executive leadership and oversaw the
implementation and administration of the current DRE voting system.

The highlighted sections of the article explain the process of complying with the Election
Assistance Commission (EAC) Voting System Standards, and the difference between
Qualification Testing and Certification Testing as the first and second steps in
“maintain(ing) the accuracy and continuously improve(ing) the security of the voting
system.”

The article clearly details that the functional testing conducted at the Alabama Pro V&V
Independent Testing Agency (ITA) should be considered the “first step” of Qualification
Testing, “to establish the functionality, accuracy, security, reliability, and
maintainability of the system.”

It further states that, “The second step in the EAC Standards program is state-level
certification testing.” Specifically, “conduct(ing) Certification Tests to ensure the system
complies with the State Election Code, The Rules of the State Board of Elections, and
The Rules of the Secretary of State. During these tests the system is examined for
usability and affordability. In addition, tests designed by the KSU Center for
Information Security, Education, and Awareness are conducted to detect extraneous
or fraudulent code.”
       Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 22 of 30



As mentioned in the Petition submitted yesterday, it appears that your office did not
appoint a Georgia Certification Agent to conduct any such legal compliance, usability,
affordability, or security testing as required by the Voting System Certification Rule.

While the Secretary of State’s website shows that a Georgia Technical Evaluation was
performed, this evaluation was conducted prior to the Qualification Test by the ITA.
Furthermore, it appears that the six evaluators of the Technical Evaluation did not have
access to the Dominion Voting System – rather, they based their evaluations solely on
what could be observed from video provided by Dominion, which may be likened to
evaluating a car for “Car of the Year” by watching demo videos but not taking the car for
a test drive.

We submit this article in order to better demonstrate the specific ways in which we
believe Georgia Election Code Rule 590-8-1-.01(d), “Procedures,”was not completed. It
is also imperative to note that, prior to certifying the present DRE voting system, it “was
subjected to six weeks of testing that included processing over 250,000 ballots
in both primary and general election formats. If the system fails State
Certification Testing for any reason, the fault is corrected by the vendor and
the revised system is returned to the ITA for Qualification Testing.” This
indicates that Certification Testing, done properly, is likely to take several weeks to
complete.

Please also note the addition of FreedomWorks as one of the Co-Sponsors of our
Petition. As of noon today, over 1,740 Georgia voters have signed our Petition from 103
Georgia counties, and many more are still signing. We will be submitting a
supplemental Petitioners’ Signature List on Friday.

Respectfully submitted,



Marilyn Marks
Executive Director
Coalition for Good Governance
(on behalf of its Georgia members)
Marilyn@USCGG.org
704 292-9802

Cam Ashling
Chair
Georgia Advancing Progress PAC
(on behalf of its members)
P.O. Box 19145
Atlanta, GA 31126
gappacinc@gmail.com
       Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 23 of 30




Ryan Graham, Chair
Libertarian Party of Georgia
Ryan.Graham@lpgeorgia.com

Susan Greenhalgh
Vice President of Policy and Programs
National Election Defense Coalition
(Consultant to Georgia voter signatories)
susan@electiondefense.org

Ricardo Davis
Chairman
The Constitution Party of Georgia
ricardodavis@gaconstitutionparty.org

FreedomWorks
111 K Street NE
Suite 600
Washington, DC 20002
(will supply contact email)

Organizing Georgia Voters

Jeanne DuFort
Madison, GA

Isabel Hidalgo
Atlanta, GA

Ronnie Martin
Atlanta, GA

Megan Missett
Atlanta, GA

Aileen Nakamura
Atlanta, GA
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 24 of 30




                     By Brit J. Williams AND Merle S. King


          IMPLEMENTING
         VOTING SYSTEMS:
         THE GEORGIA
               METHOD
          Sharing the experiences of the first statewide adoption of
                      a computerized election process.

The history of elections and com- machines; 17 counties voted on punch-card voting
puters in Georgia is unique. DeKalb and Fulton        systems; and 67 counties voted on optical-scan vot-
counties in the metro-Atlanta area were the first     ing systems. In 2000 there were no DRE voting sys-
jurisdictions in the U.S. to use computers to                  tems in use in Georgia.
tally votes in a primary election in October                      Due to the requirements of a secret bal-
1964 [2]. Georgia was the first state to                       lot it is impossible to conduct an accurate
adopt a uniform, statewide direct-recording                    study of voting patterns. However, the
electronic (DRE) technology in 2002.                           number of undervotes at the top of the bal-
(DRE systems are sometimes referred to as                      lot, in this case the presidential contest, is
“computerized voting systems,” or “touch-                      generally viewed as an indication of the
screen voting systems”.) Georgians have                        performance of the voting system. Under-
been comfortable and confident in the use                      voted ballots are those ballots for which no
of technology to manage the state’s election                   vote was recorded for a particular office. In
processes [1]. Georgia has a model system                      Georgia in November of 2000, over 93,991
for the deployment and management of                           voters (3.5%) failed to register a vote for
elections technology, which combines the                       president. These undervotes were spread
resources of its Secretary of State (SOS), its                 evenly across all of the various types of vot-
University system, and its county election                     ing systems. In the November 2002 elec-
officials. This interlocking, multilevel                       tion, using DRE technology, the undervote
approach helps ensure the accuracy and integrity of   dropped to 0.86% [6].
Georgia elections.                                       Governor Roy Barnes and Secretary of State
   In the general election of 2000 the voters in      Cathy Cox considered the undervote in November
Georgia voted on a variety of election devices. Two   2000 unacceptable and initiated a study to deter-
of the smallest counties used hand-counted paper      mine ways to improve the state’s voting systems.
ballots; 73 counties voted on mechanical lever        The 21st Century Voting Commission was formed


                                                         COMMUNICATIONS OF THE ACM October 2004/Vol. 47, No. 10   39
           Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 25 of 30



to investigate the relative merits of available voting          of ensuring the integrity of voting systems in Geor-
systems and make a recommendation to the SOS.                   gia through training, research, auditing, and testing
After extensive study and evaluation the committee              of voting systems. The Center maintains an arms-
recommended that Georgia adopt a statewide DRE                  length working relationship with the SOS and the
voting system. Toward this goal, the 2001 Georgia               vendor, ensuring both independence and objectivity
State Legislature allocated funds for the purchase of a         in its work. The Center has continued to evolve,
DRE voting system.                                              adapting to the emerging issues associated with elec-
   A Voting System Procurement Committee was                    tions in general and DRE technology in particular.
formed, and bids were issued for a statewide imple-                The Center works closely with the Elections Divi-
mentation of a DRE voting system. In order to be                sion of the SOS, the Georgia county election super-
considered for this procurement, a voting system had            intendents, and the vendor to facilitate successful
to have been issued a National Association of State             elections. The Center’s staff includes a Director
Election Directors (NASED) Qualification Number                 responsible for the day-to-day operations of the Cen-
and successfully pass a State Certification Evaluation          ter; a Technology Coordinator responsible for over-
[4]. Seven vendors qualified a system to bid. Bids              seeing testing protocols and implementation; a
were evaluated and an order was placed in May 2002              Training Coordinator responsible for developing and
with the intent of using the system in the general              implementing training programs for county election
election in November 2002.                                      officials; and an Elections Coordinator responsible
                                                                for assisting counties and municipalities in the con-
The Center for Election Systems                                 struction of ballots. The Center employs graduate
Once the decision was made to convert the state to a            and undergraduate students who work in its call cen-
DRE voting system, several challenges were identi-              ter and provide some of the personnel for its testing
fied. Georgia would be required to convert over                 activities. All employees of the Center must complete
3,000 precincts from a collection of disparate lever-           a preemployment background check and an orienta-
machine, optical-scan, and punch-card technologies              tion program that includes election law and ethics.
to a single, uniform DRE technology. Approximately
3,000 poll managers, and 10,000 poll workers                    The 2002 Election
needed to be trained. The warehouse operations of               Deployment of the DRE technology in the summer
the vendor had to be audited. DRE voting stations,              of 2002 was characterized by the conviction of the
election management servers, optical ballot scanners            SOS that Georgia should eliminate technological
(for absentee ballots) and ancillaries had to be man-           barriers to voting, such as undervotes or spoiled bal-
ufactured, configured, and delivered. Once delivered            lots. Unlike most IT rollouts in which the project
to the counties the hardware and software had to be             managers can compromise functionality, scope or
tested, ballots built, and logic and accuracy tests per-        schedule as a means of meeting project goals, this sys-
formed on each precinct configuration.                          tem had to be fully deployed, fully functional, and
   Georgia has the largest land area of any state east of       ready to use, a minimum of 30 days prior to the
the Mississippi river, and with 159 counties—each               November election. With enormous logistical issues
functioning as a separate administrative unit—its               and little margin for error, the project began in
infrastructure and transportation systems created               earnest on May 1, 2002.
additional deployment challenges. From the start of                One of the first activities of the KSU Center for
procurement until the November 2002 election, the               Election Systems was to develop an audit program to
state of Georgia had five months to orchestrate the             monitor the vendor’s warehousing and shipping pro-
largest deployment of voting technology in its history.         cedures. This audit included a report of the condition
   Faculty at Kennesaw State University (KSU) had               of the warehouse, correctness and completeness of
conducted certification tests of computer-based vot-            bills of lading and shipping records, and spot checks
ing systems for the state since 1988. Based on this             on the quality of units leaving the assembly and inte-
expertise, the university proposed the formation of a           gration production lines at the warehouse. Reports
center to support the installation and end-user train-          were provided to the SOS’s Election Division as well
ing for the new voting system. The SOS authorized               as the vendor’s management to assist them in fine-
KSU to create a Center for Election Systems dedi-               tuning their own quality control processes.
cated to assisting with the deployment of the DRE                  Once the DRE units, servers, optical scanner,
voting technology and providing ongoing support.                memory cards, and encoders were delivered to a
   In April 2002, the KSU Center for Election Sys-              county, the Center’s staff performed an Acceptance
tems was created and charged with the responsibility            Test on the equipment. Georgia Election Code

40     October 2004/Vol. 47, No. 10 COMMUNICATIONS OF THE ACM
          Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 26 of 30



requires that all equipment used in elections must            In 2003, the State of Georgia enacted legislation
pass a rigorous unit test before use in the state. This    that requires all election superintendents to success-
required the Center to test 23,000 DRE units (sev-         fully complete 64 hours of training. This training
eral large counties placed their own orders for addi-      includes election law, ethics, and election procedures,
tional units, beyond the 19,000 purchased by the           including those unique to the current DRE technol-
state), 8,000 encoders, 400 optical scanners, 161          ogy used in Georgia. This training helps ensure that
servers, and other peripheral devices. The acceptance      appropriate security procedures are understood and
testing process also enabled the Center’s staff to         implemented at the county and precinct level [5].
inspect the storage facilities of the equipment and to        Technology Support. The KSU Center provides
make subsequent recommendations for improve-               technology support to counties and the SOS Elec-
ment at the county level. In the course of the three       tions Division. This support includes the evaluation
month acceptance testing process, the Center failed        of new technologies, troubleshooting, and call center
over 1,000 pieces of equipment for a variety of rea-       support for end users. The Center evaluates existing
sons, including screen freezes, incorrect time and date    and proposed technology innovations to the existing
settings, incorrect software versions, incorrect serial    configuration and provides feedback to the SOS
numbers, defective cases, bad batteries, and various       Election Division and the DRE vendor. At the fore-
hardware failures. Failed units were removed from the      front of the Center’s evaluation of every proposed
county and replaced, with subsequent testing of the        technology change is the need for: compliance with
replacement units. County election superintendents         EAC voting systems standards; compliance with
were provided detailed reports of the status of their      Georgia election code; robustness of the system to
election equipment inventories, including a failed-        emerging threats; and concern for the public’s per-
unit report.                                               ception of the integrity of the election process.
   Acceptance testing was completed in mid-Septem-            Election Support. On Election Day, the Center
ber of 2002. The Center then shifted its focus to the      becomes a comprehensive call center for election
training of poll managers and poll workers for the         issues. Incoming calls and faxes are assessed and
upcoming election. On Election Day the Center’s            directed to the vendor’s support staff, the SOS Elec-
staff was deployed to the counties to provide assis-       tions Division and the Center’s staff for resolution.
tance at the precinct level throughout the state.          Call logs are analyzed and used as a basis for
                                                           improved communication, training, documentation,
Ensuring the Integrity of Elections in                     and technology upgrades.
Georgia                                                       Ballot Building. One benefit of using a uniform
The security of election technologies and the              technology throughout the state is that many ballot-
integrity of the election process is a shared responsi-    building procedures can be centralized. This enables
bility. The Georgia Constitution invests the SOS           better error detection and correction as well as effi-
with the stewardship of elections, but the integrity of    ciency in the production of redundant ballot content
elections depends upon the joint efforts of the SOS        (federal and statewide races). Ballots can be reviewed
Elections Division, county election superintendents,       for compliance with state law as well as proper dis-
the Center for Election Systems, vendors, poll man-        trict and precinct information. Ballot images are cre-
agers, poll workers, and ultimately the voting citizens    ated at the KSU Center with multiple levels of
themselves.                                                review. Then the ballots are delivered to the counties
   Training. The training issues in election tech-         for final review and acceptance.
nologies are unique. The process is heavily dependent         Assurance. A primary function of the KSU Cen-
upon personnel that are both volunteer and infre-          ter for Election Systems is to maintain the accuracy
quent users of the systems. The processes are a com-       and continuously improve the security of the voting
bination of manual and computerized operations             system. This is a dynamic activity that continuously
that are the result of state and federal election law,     evaluates the voting system and implements policies,
state election rules, election tradition, and functional   procedures, and system modifications to improve
requirements of the election technologies. The             the system. The components of this process are
processes are dynamic and change in varying degrees        directed toward assuring the system is correctly
from election to election, requiring a constant vigi-      installed (Qualification Testing, Certification Test-
lance of training objectives, materials, and curricu-      ing, and Acceptance Testing), assuring the system is
lum. The KSU Center is responsible for working             functioning properly (Logic and Accuracy Testing),
with the vendor and state and county officials in the      and assuring the system has not been compromised
development and maintenance of training programs.          (Integrity Testing).

                                                               COMMUNICATIONS OF THE ACM October 2004/Vol. 47, No. 10   41
           Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 27 of 30



   Qualification Testing: ITA. Georgia was one of               election has been properly programmed, the ballots
the first states to adopt the Election Assistance Com-          are correct, and the system is accurately tabulating
mission (EAC) Voting System Standard in its                     the votes. These tests are open to the public and must
entirety (formerly these standards were referred to as          be advertised in the county’s official publication.
Federal Elections Commission (FEC) standards) [3].                 Integrity Testing: Center for Election Systems.
The first step in this process is Qualification by a            Integrity Testing is conducted at periodic and at ran-
NASED Independent Testing Agency (ITA). Before                  dom times to ensure the voting system in use has not
any voting system can be considered for use in an               been altered. The last step in the Certification Tests
election in the state it must successfully pass ITA test-       described here is to compute an electronic signature
ing for compliance with the AEC Voting System                   of the tested system to be used to compare with the
Standards and be issued a NASED Qualification                   signature of systems in the counties. This signature is
Number. This testing is designed to establish the               based on FIPS 180-2 and is estimated to detect any
functionality, accuracy, security, reliability, and main-       modification to the system with a probability of
tainability of the system.                                      1/10,000,000,000 [4]. This comparison can be con-
   Certification Testing: Center for Election Sys-              ducted immediately before and after an election to
tems. The second step in the EAC Standards pro-                 verify that the system was correct prior to the elec-
gram is state-level certification testing. The KSU              tion and did not change during the election. It can
Center for Election Systems conducts Certification              also be used after any random event (for example, a
Tests to ensure the system complies with the State              nearby lightning strike or power failure) to verify that
Election Code, The Rules of the State Board of                  the system was not altered.
Elections, and The Rules of the Secretary of State.
During these tests the system is examined for                   Conclusion
usability and affordability. In addition, tests                 The most cited measurement of election system
designed by the KSU Center for Information Secu-                integrity is the undervote. It is generally accepted in
rity, Education, and Awareness are conducted to                 the elections community that high undervote rates
detect extraneous or fraudulent code. To maintain               indicate problems with the voting system. Georgia
the audit integrity of the system, the KSU Center               has progressed from an undervote rate of 4.4% across
receives the software directly from the ITA, thus               a variety of election technologies in the November
ensuring that the software tested is identical to the           2000 election to an undervote rate of less than 1%
software qualified by the ITA.                                  using DRE technology in the November 2002 elec-
   The present state voting system was subjected to             tion. This increase in the integrity of the elections
six weeks of testing that included processing over              system is attributed to the comprehensive deploy-
250,000 ballots in both primary and general election            ment and management program put into place by
formats. If the system fails State Certification Testing        the Secretary of State and implemented by the SOS
for any reason, the fault is corrected by the vendor            Elections Division, the KSU Center for Election Sys-
and the revised system is returned to the ITA for               tems, and the county election officials in the state of
Qualification Testing. When the system successfully             Georgia. c
completes State Certification Testing, the KSU Cen-
ter archives the tested software and this archived soft-        References
ware is used as the basis for subsequent signature              1. Allen, A. Peach state poll (Jan. 23, 2004), Carl Vincent Institute of Gov-
                                                                   ernment; www.cviog.uga.edu/peachpoll/2004-01.html.
analysis to validate the software used in the counties.         2. Bellis, M. The history of voting machines (Nov. 2000);
   Acceptance Testing: Center for Election Systems.                inventors.about.com/library/weekly/aa111300b.htm.
                                                                3. FEC Voting Standards; www.fec.gov/pages/vssfinal/vss.html.
The final step in the EAC Standards program is                  4. FIPS 180-2 Standard; csrc.nist.gov/publications/fips/fips180-2/fips180-
Acceptance Testing. After the system is delivered to a             2.pdf.
county, a team from the KSU Center goes to the                  4. Georgia Election Code and Rules of the State Election Board, 2003 Edition.
                                                                6. Riggall, C. Press release, Georgia Office of the Secretary of State (Dec.
county and conduct tests to ensure that the system,                2000); www.sos.state.ga.us/pressrel/pr001228.htm.
as delivered, is identical to the system that passed
Qualification Testing and Certification Testing. In             Brit J. Williams (britw@bellsouth.net) is a professor emeritus in
addition to tests to verify the correctness of the soft-        the Center for Election Systems at Kennesaw State University in
ware, these tests verify that the hardware components           Kennesaw, GA.
are working properly.                                           Merle S. King (mking@kennesaw.edu) is a professor and chair of
                                                                the Department of Computer Science and Information Systems at
   Logic and Accuracy Testing: County Election                  Kennesaw State University in Kennesaw, GA.
Officials. Prior to each election, county election offi-
cials conduct Logic and Accuracy Tests to ensure the            © 2004 ACM 0001-0782/04/1000 $5.00


42     October 2004/Vol. 47, No. 10 COMMUNICATIONS OF THE ACM
        Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 28 of 30



August 26, 2019


The Honorable Brad Raffensperger
Georgia Secretary of State
214 State Capitol
Atlanta, GA 30334

Attn: Ryan Germany
rgermany@sos.ga.gov

Kevin Rayburn
krayburn@sos.ga.gov

Re: Reexamination Petition Second Supplement


Dear Secretary Raffensperger,

Please accept this second supplement to the August 19, 2019 Petition to Reexamine
the New Dominion Voting System. This supplement adds signatures to now total
over 2,300 registered Georgia voters from 115 counties seeking the reexamination.

You will note that numerous public officials, candidates and former candidates have
signed this petition out of concern over the integrity of the Dominion BMD Voting
System and its failure to comply with Georgia law. (Exhibit A]) We urge you to take our
concerns about the system seriously as you initiate the reexamination process.

We were dismayed to hear your remarks at the State Election Board meeting that our
request is a “waste of resources,” because the system has just been certified. Our point is
that your examination was materially deficient and not in substantial compliance with
the Georgia Election Code, as we described in the petition. We ask that you undertake a
thorough reexamination and complete the required steps that were circumvented.

Based on your remarks to the press and the State Election Board, it appears that you
have prejudged the outcome of the requested reexamination as you have repeatedly
stated that the reexamination will in no way impact the implementation schedule of the
new system. Obviously, you cannot know the outcome of testing that has not been
undertaken unless you have determined in advance that favorable grades will be given
during system testing. This is unacceptable and in violation of Georgia law. The Voting
System Certification Rules involve mandatory scientific, objective, and independent
rigorous testing---not merely the rubber stamp that you seem to intend, based on your
announcements to date.

You received our petition one week ago. We have not heard from your office concerning
plans for the reexamination efforts. Please let us hear from you on this urgent matter,
given the tight timetable for system implementation.
       Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 29 of 30




Please find attached supplemental listing of petition signers.


Respectfully submitted,



Marilyn Marks
Executive Director
Coalition for Good Governance
(on behalf of its Georgia members)
Marilyn@USCGG.org
704 292-9802


Cam Ashling
Chair
Georgia Advancing Progress PAC
(on behalf of its members)
P.O. Box 19145
Atlanta, GA 31126
gappacinc@gmail.com



Ryan Graham, Chair
Libertarian Party of Georgia
Ryan.Graham@lpgeorgia.com

Susan Greenhalgh
Vice President of Policy and Programs
National Election Defense Coalition
(Consultant to Georgia voter signatories)
susan@electiondefense.org

Ricardo Davis
Chairman
The Constitution Party of Georgia
ricardodavis@gaconstitutionparty.org

FreedomWorks
111 K Street NE
Suite 600
Washington, DC 20002

Organizing Georgia Voters
       Case 1:17-cv-02989-AT Document 586 Filed 08/26/19 Page 30 of 30




Jeanne DuFort
Madison, GA

Isabel Hidalgo
Atlanta, GA

Rhonda Martin
Atlanta, GA

Megan Missett
Atlanta, GA

Aileen Nakamura
Atlanta, GA
